DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "420" and "430" have both been used to designate each of the first and second surfaces (e.g. Figs. 4 and 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 36 describes D4 being greater than or equal to D5, which is opposite what is shown in Fig. 4.
Paragraph 39 describes surface 420 being flush with 232, contrary to Fig. 6.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 10 recite "a the" but should be amended to recite --the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the aperture having a first diameter at an outer surface of the cast article and a second diameter at an inner surface of the cast article, the first diameter being greater than or equal to the second diameter”, and a plug having a complimentary shape (i.e. a tapered plug), and inserting the plug into the aperture from the inner surface of the cast article towards the outer surface of the cast article. However, because the diameter of the aperture at the inner surface is smaller as claimed, it is not clear how a complementary tapered plug would be able to be inserted from the inner surface toward the outer surface. Note that this is also opposite to what is depicted in the drawings. For examination purposes, the method will be understood as inserting the plug, small end first, into the aperture from the larger diameter toward the smaller diameter of the aperture.
Claim 5 recites “the cast article is a non-directionally oriented rnicrostructure”, suggesting the article itself is such a microstructure. However, it is the examiner’s understanding that the article is merely formed of a material having a non-directionally oriented microstructure (e.g. specification, paragraph 33). 
Claims 2-4 and 6-8 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wieland et al. (U.S. PGPub 2015/0328725, cited in IDS).
Claim 1: Wieland et al. discloses a method of repairing a cast article defect (e.g. paragraph 2), the method comprising: machining an aperture (202) at a defect location (204) of a cast article, the aperture having a first diameter at an outer surface of the cast article and a second diameter at an inner 
Regarding the limitation “leaving at least one void between [the] braze material and a side surface of the aperture”, it is noted that Wieland contemplates embodiments of the conical plug’s and/or braze material’s surface which are not necessarily smooth, i.e. they may have an irregular surface such as ribs or bumps (paragraph 31). The examiner submits that in such a case, there would inherently be at least one void between the irregular surface of the plug and the implicitly smooth surface of the aperture at least upon initial insertion of the plug into the aperture.
Alternatively, even in the case of a smooth plug/braze surface, a review of Applicant’s disclosure suggests that the “void” left between the braze material and the side surface of the aperture is not necessarily a substantial and intentional gap for serving some purpose of solving some problem, but rather is a gap existing merely by happenstance, for example as the consequence of variances in the gap between the plug and the aperture (paragraph 39). Braze material may then flow to fill “any gaps” between the braze and the aperture. In this case, the examiner submits that irregularities in the surface of either or both of the aperture and the braze would have been expected by one of ordinary skill in the art, as machining processes are not perfect and are performed to some level of tolerance. For example, the interface between the braze surface and the aperture surface would not be expected to be perfect to the molecular level in most typical cases, as only specialized manufacturing techniques would be capable of achieving such results. Thus, in this regard, the examiner submits that for lack of any intentional perfecting of the surfaces, voids between the braze and aperture would have effectively been inherent, or at least obvious to one of ordinary skill before the effective filing date of the claimed invention, in the 
Claim 2: After heating the cast article and the plug, the method further comprises removing a portion of the excess braze material from at least one of the top surface or the bottom surface of the plug (paragraph 37 - noting that because both top and bottom ends are coated with braze and subsequently removed, some portion of excess braze material thereon is expected to be removed as well).
Claim 4: The first diameter is greater than the second diameter (the aperture is conical as shown and cited above).
Claim 8: The plug is frustoconical in shape (Fig. 1 and as discussed above).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al.
Claim 3: Wieland discloses a method substantially as claimed except for wherein the cast article has a wall thickness between 0.12″ (0.305 cm) to 1.5″ (3.81 cm). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Wieland on an article having the claimed thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, it appears that the method of Wieland would not have operated differently with the claimed workpiece thickness or any other thickness, so long as the plug was dimensioned accordingly. Note also that the plug may be inserted into a blind or through aperture in the workpiece (paragraph 37), so the thickness of the workpiece relative to the plug may vary without adverse effect. Further, applicant places no criticality on the range claimed, indicating simply that the thickness “may” be within the claimed ranges (specification - paragraphs 4, 6, 7, and 33). The claimed thickness appears to be merely representative of an exemplary workpiece with which the method may be employed and does not necessarily influence the method.
Claim 5: Wieland discloses a method substantially as claimed except for wherein the cast article is a non-directionally oriented microstructure. However, selection of a known material based on its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further, applicant places no criticality on the material claimed, indicating simply that the cast article “may” be a non-directionally oriented microstructure (paragraphs 4, 6, 7, 33).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wieland et al. in view of Taras, Jr. et al. (U.S. Patent 6,454,156, cited in IDS).
Wieland discloses a method substantially as claimed except for wherein after the inserting, the plug comprises a gap between the plug side surface of the plug and the side surface of the aperture, the gap being between 0.002″ (0.0508 mm) and 0.004″ (0.1016 mm), and the gap being partially filled by the braze material. The examiner notes that this “gap” as claimed is effectively the braze gap, or the thickness of the braze material, which is not explicitly disclosed by Wieland. However, Taras teaches that  “as is known in the relevant art, the gap between the peripheral surface 22 [of a plug] and the turbine blade 12 [the workpiece having the aperture] should be approximately within the range of 1-4 mils (0.001-0.004 inches) depending upon the type of bond formed by the joint 14, and may likewise be both greater and smaller than this range if the technology of the bond employed for the joint 14 so requires or permits”. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have set the gap between the plug side surface of the plug and the side surface of the aperture to between 0.002″ (0.0508 mm) and 0.004″ (0.1016 mm) as is known in the art, depending upon the type of bond formed by the joint as discussed by Taras.
Claim 7 is rejected under 35 U.S.C. 102/103 as being unpatentable over Wieland et al. with Dupree et al. (U.S. Patent 6,413,650, cited in IDS) as an evidentiary reference.
While the plug of Wieland comprises excess braze material on its top and bottom ends, and at least one void is expected to be present as discussed above, Wieland does not disclose filling the at least one void with the excess braze material. However, Dupree teaches that braze material situated above the interface between the plug and the aperture will fill vacant spaces by capillary action (column 7, lines 48-54). Thus, given the location of the excess braze material on the ends of the plug of Wieland, it would have been expected that some portion of the excess braze material would have filled any voids present by capillary action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references are representative of repairs made by removing defects and filling the resulting cavities by brazing plugs or similar patches, or repairing defects by conical plugs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726